78 F.3d 578
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee David COLLINS, Jr., Plaintiff-Appellant,v.Parker EVATT, Commissioner;  David L. Bartles, Director;Robert W. Donlin, Deputy Regional Administrator,South Carolina Department ofCorrections, Defendants-Appellees.
No. 95-7499.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1996.Decided Feb. 28, 1996.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  Matthew J. Perry, Jr., Senior District Judge.  (CA-94-2426-3-OBD)
Lee David Collins, Jr., Appellant Pro Se.  Vinton DeVane Lide, Michael Stephen Pauley, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina, for Appellees.
D.S.C.
VACATED AND REMANDED.
Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Lee David Collins appeals from the district court's order granting Appellees' motion for summary judgment.   The district court granted the motion upon recommendation by a magistrate judge.   Although we express no opinion as to the ultimate success of Collins's claims, we vacate the district court's order and remand for further proceedings.


2
Collins noted specific, timely objections to the magistrate judge's report and recommendation that the motion for summary judgment be granted.   The district court was required to review the disputed issues de novo.  28 U.S.C.A. § 636(b)(1) (West 1993).   Reliance upon the magistrate judge's summary of the record is insufficient in this regard.   Thus, the district court was required to review the entire record in the case.  See Wimmer v. Cook, 774 F.2d 68, 76 (4th Cir.1985);  Orpiano v. Johnson, 687 F.2d 44, 48 n. 1 (4th Cir.1982).


3
It is unclear from the district court's order whether a de novo review was indeed conducted.   Accordingly, we vacate the decision below and remand for the district court to state that it conducted a de novo review if it previously did, or to review the magistrate judge's report, the objections, and the record under the proper standard if it has not already done so.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
VACATED AND REMANDED.